ADB

Environmental and Social Compliance Audit

February 2020

THA: Southern Thailand Wind Power and Battery
Energy Storage Project

This document is being disclosed to the public in accordance with ADB's Access to Information
Policy.

Asian Development Bank
ABBREVIATIONS
ADB - Asian Development Bank

NOTE
(i) In this report, "$" refers to United States dollars.

This environmental and social compliance audit report is a document of the borrower. The views

expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian

Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
Asian Development Bank

Asian Development Bank

The business of sustainability

Report on Environmental
and Social Compliance
Audit (ESCA)

Lomligor 10MW Wind Power Project in
Nakhon Si Thammarat, Thailand

13 February 2020
Project No.: 0519188

Document details

The details entered below are automatically shown on the cover and the main page footer.

PLEASE NOTE: This table must NOT be removed from this document.

Document title

Report on Environmental and Social Compliance Audit (ESCA)

Document subtitle

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Project No. 0519188

Date 13 February 2020

Version 2.0

Author Meyanee Srikul (MS), Maria Rita Borba (MRB), Charis Smuthkochorn (CS)
Client Name Asian Development Bank (ADB)

Document history

ERM approval to issue
Version Revision | Author Reviewed by Name Date Comments
Draft 1.0 MS, MRB,CS_ | KM KM 3 Sep 19 -
Draft 2.0 MS, MRB,CS_ | KM KM 14 Nov 19 -
Draft 3.0 MS, MRB,CS_ | KM KM 13 Feb 20 -
www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 18 February 2020

ADB Lomligor ESCA_Final.docx
Signature Page

13 February 2020

Report on Environmental and Social
Compliance Audit (ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

[Double click to insert signature]

Kamonthip Ma-oon
Partner

ERM-Siam

179 Bangkok City Tower

24! Floor, South Sathorn Road
Thungmahamek, Sathorn
Bangkok 10120, Thailand

© Copyright 2020 by ERM Worldwide Group Ltd and / or its affiliates (ERM).

All rights reserved. No part of this work may be reproduced or transmitted in any form,

or by any means, without the prior written permission of ERM

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB)

ADB Lomligor ESCA_Final.docx

13 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT (ESCA) CONTENTS.
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

CONTENTS

EXECUTIVE SUMMARY ...........
1. INTRODUCTION .....

1
1.2
1.3

1.4
1.5

1.6

2. PROJECT DESCRIPTION

21
2.2
2.3
2.4

3. ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

3.1

3.2
3.3

4. CORRECTIVE ACTION PLAN......

APPENDIX A
APPENDIX B

Background and Objectives

Project Overview. 4
Scope of Work and Methodology 4
1.3.4 Task 1: Project Inception Meeting with Stakeholder: 5
1.3.2 Task 2: Environmental and Social Compliance Audit. 5
1.3.3 Task 2: Site Visit 5
1.3.4 Task 3: Reporting. 5
Limitations. 8
Applicable Standards .. 6
1.5.1 Relevant Thailand Regulations .... 6
1.5.2 Relevant ADB Standards and Policies 8
1.5.3 Other Relevant International Standards and Guidelines 9

Structure of the Report

Organizational Structure
Project Location
Project Components and Setting
Project Development
2.41 Environmental and Social Risk Assessment...
2.4.2 Land Acquisition...
2.4.3 Project Construction.
2.4.4 Project Operation .

ADB Safeguard Policy Statement...
3.1.1 ADB SPS Environmental Safeguards .....
3.1.2 ADB SPS Involuntary Resettlement Safeguard:
3.1.3 ADB SPS Indigenous Peoples Safeguards...
Other Applicable ADB Standards.
Project Categorization ....

LIST OF DOCUMENTS PROVIDED FOR REVIEW
PHOTO LOG

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Pageiv
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT (ESCA) CONTENTS.
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

List of Tables
Table 2.1: Project Components and Facilities .
Table 2.2: Project Development Timeline ..
Table 2.3: Environmental Impacts and Proposed Mitigation Measures Reported in the IEE
Table 2.4: Project permits .

List of Figures

Figure 2.1: BCPG Group’s Business Structure...
Figure 2.2: LLG Organizational Structure
Figure 2.3: Summary of Project Operational Process
Figure 2.4: Project Components and Facilities Location .
Figure 2.5: BCPG online whistle-blower channel ...

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Pageiv
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT (ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Acronyms and Abbreviations

Name
ADB
ADB SPS

Applicable Standards

Bangchak
BCPG
BSE
CAP
coD
EHS
EIA
ESMP
EPC
EPP.
ERM
ERP
ERT
E&S
ESCA
ESS
GAD
HR

Goldwind-HK
Goldwind-Thai

IEE
IFC
ILO
IP
IUCN
LLG
OHS
PPA
SEA
SEP
SGC
SVG
WBG
WTG

Description

Asian Development Bank

Asian Development Bank Safeguard Policy Statement
Applicable laws and relevant ADB and international standards
Bangchak Corporation Public Company Limited
BCPG Public Company Limited

Bangchak Solar Energy Company Limited
Correction Action Plan

Commercial Operation Date

Environmental, Health and Safety

Environmental Impact Assessment

Environmental & Social Management Plan
Engineering Procurement and Construction
Environmental Protection Plan

ERM-Siam Company Limited

Emergency Response Plan

Emergency Response Team

Environmental and Social

Environmental and Social Compliance Audit
Energy Storage System

Gender and Development

Human Resource

Goldwind International Holdings (HK) Limited
Goldwind International (Thailand) Company Limited
Initial Environmental Examination

International Finance Corporation

International Labour Organization

Indigenous Peoples

International Union for Conservation of Nature and Natural Resources
Lomligor Company Limited

Occupational Health and Safety

Power Purchase Agreement

Strategic environmental assessment

Stakeholders Engagement Plan

SGC Wind Energy Company Limited

Static Var Generators

World Bank Group

Wind Turbine Generator

CONTENTS.

wwnw.erm.com

Version: 2.0

Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020

Page iv
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT (ESCA) CONTENTS.
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page iv
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT EXECUTIVE SUMMARY
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

EXECUTIVE SUMMARY

Background

The Asian Development Bank (“ADB”) is considering an investment opportunity in the Lomligor Wind
Energy Project (“the Project”). The Project, already an operating facility, is a 10-MW wind farm located
in Pak Phanang District in Nakhon Si Thammarat Province. It is operated by Lomligor Company Limited
(“LLG”), a wholly owned subsidiary of BCPG Public Company Limited (“BCPG”). LLG has
subcontracted Goldwind International (Thailand) Company Limited (“Goldwind-Thai”) to provide
supporting technical services and maintenance. Construction completed in March 2018, and the Project
commenced commercial operations on 11 April 2019. To support its decision-making process, BCPG
has commissioned ERM-Siam Company Limited (“ERM”) to conduct an environmental and social
compliance audit (“ESCA”) of the Project against applicable laws and relevant ADB standards (‘the
Applicable Standards).

Scope of Work
The scope of work of the ESCA included:

«  Areview of documents and information relating to the Project that have been publicly disclosed or
provided to ERM;

«  Assite visit including site inspection and interviews with relevant stakeholders;

+  Anassessment of gaps against Thai laws and applicable international treaties, ADB Safeguard
Policy Statement (SPS 2009), ADB Social Protection Strategy (2001), ADB Gender and
Development Policy (1998), ADB Public Communications Policy (2011), World Bank Group
General EHS Guidelines (2007), World Bank Group EHS Guidelines for Wind Energy (2015),
World Bank Group EHS Guidelines for Electric Power Transmission and Distribution (2007), the
International Covenant on Economic, Cultural, and Social Rights, and relevant ILO Core Labour
Standards Conventions;

+ Based on the above, preparation of corrective action plans to close gaps, if any.

The ESCA was conducted following the agreed scope of work as defined in ERM’s proposal 0509449-
Rev 0 dated 16"" August 2019.

The ESCA encompassed the following tasks detailed below:
« Task 1: Project Inception Meeting with Stakeholders;

« Task 2: Environmental and Social Compliance Audit; and
« Task 3: Reporting.

Project Categorization

The Project consists of 4 x 2.5MW wind turbine generators ("WTGs”), an underground internal
transmission line, a main building containing a meeting room, a control room, an energy storage system
(“ESS”) room, static var generators (“SVG”), a garage, and a warehouse building. All facilities are
located across an area of approximately 21.3 ha in Pak Phanang District in Nakhon Si Thammarat
Province (“Project Area”).

Within the 3-km radius of the Project Area are 17 villages in Sub-Districts Bang Phra, Baan Perng, and
Tha Praya. The Project Area was formerly used as farmland by local communities.

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 1
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT EXECUTIVE SUMMARY
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

The Project Area is not located within conservation areas or critical habitats. There are some potential
adverse environmental impacts such as impacts on native bird species and noise levels. The onsite
visit confirmed that albeit rare, there have been observances of birds flying into the wind turbines.
Interviewed village members also reported hearing noises from the wind turbines during quiet hours.
As these impacts are site-specific and can be mitigated, ERM considers that the ADB would categorize
the Project activities as Category B for Environment.

There are no Indigenous Peoples (“IPs”) living in the Project Area currently nor prior to Project
development. According to the Portal of Indigenous Peoples Information in Thailand, a public database
developed by indigenous groups and academic institutions, there are no IPs living in Nakhon Si
Thammarat Province. ERM has thus not received or identified any evidence that suggests Indigenous
Peoples would be impacted by Project activities. ERM considers that the ADB would categorize the
Project activities as Category C for Indigenous Peoples.

BCPG acquired LLG in June 2018. All of the Project Area land belonged to LLG prior to BCPG’s
acquisition of LLG. This land was previously made up of 26 land parcels owned by small landowners
from the local villages. LLG provided land sales and purchase agreements as evidence that all of these
parcels were acquired through a consensual sale and purchase process between 2016-2018. The
onsite visit and interviews with village heads confirmed that there have been no complaints made about
these transactions. It is thus understood that there was no involuntary land acquisition involved. ERM
considers that the ADB would categorize the Project activities as Category C for Land Acquisition.

Key E&S Areas of Improvement and Timeline

To address performance gaps against the Applicable Standards, ERM proposes that LLG develop an
Environmental and Social Management Plan (“ESMP”) for the project. The ESMP should a) identify
risks and impacts; b) have a defined institutional structure for management of the identified
risks/impacts; c) include documentation, monitoring and reporting parameters for risk mitigation; and d)
include training needs for staff and contractors to manage EHS and social issues of the project that
align with the Applicable Standards. Additionally, LLG should also implement grievance redress
mechanism and human resources policy that meet the Applicable Standards. These actions are
included in corrective action plan (“CAP”), and LLG is required to execute them in order to comply with
the Applicable Standards.

ERM has also provided additional recommendations that were discussed during the onsite visit. These
recommendations are not required to close the performance gaps, but strongly advisable.

More detailed description of the CAPs and additional recommendations are provided in the table below.

Ref Corrective Action Timeline

Environmental and Social Management

1 Develop and implement an operational environmental and social An ESMP prior to
management plan (ESMP) commensurate with the level of the first
environmental and social risks and impacts of the project. disbursement

The ESMP should a) identify risks and impacts; b) have a defined
institutional structure for management of the identified risks/impacts;
c) include documentation, monitoring and reporting parameters for
risk mitigation; and d) include training needs for staff and contractors
to manage EHS and social issues of the project.

2 Establish and implement programme for: Prior to first
¢  Avifauna and Bat monitoring: This should include a monitoring | disbursement and
programme (commensurate with the risks/impacts) for assessment | ongoing
and mitigation of potential impacts on birds and bats.
www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 2

ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)
Lomligor

10MW Wind Power Project in Nakhon Si Thammarat, Thailand

EXECUTIVE SUMMARY

Ref

Corrective Action

Timeline

¢ Quarterly noise monitoring to assess and verify the noise levels at
nearby sensitive receptors (e.g. nearest school, village). Where
high noise levels are found, appropriate mitigation measures may
need to be implemented.

Develop and implement a communication and grievance redress plan
for managing complaints and grievances (internal as well as external,
if any) resulting from the operations of the project. This plan/system
should be gender inclusive and cover all employee and contractor
staff. Information about this should be widely disseminated amongst
stakeholders.

Prior to first
disbursement and
ongoing

Labo

ur and Working Conditions

4

Develop and implement a human resources policy (for both staff and
contractors) that clearly commits to statutory requirements and core
labour standards! The HR policy shall also include anti-sexual
harassment policy, including an effective and accessible harassment
reporting mechanism, a private and fair investigative process, a fair
and transparent redress system and annual training delivered to all
staff.

Q4 2021.

7 https://www.ilo.org/global/standards/introduction-to-international-labour-standards/conventions-and-recommendations/lang--

en/index.htm

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB)

ADB Lomi

igor ESCA Final.docx

13 February 2020 Page 3
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT INTRODUCTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

1. INTRODUCTION

11 Background and Objectives

The Asian Development Bank (“ADB”) is considering an investment opportunity in the Lomligor Wind
Energy Project (“the Project”). The Project is a 10-MW wind farm located in Pak Phanang District in
Nakhon Si Thammarat Province. It is operated by Lomligor Company Limited (“LLG”), a wholly owned
subsidiary of BCPG Public Company Limited (“BCPG”). LLG has subcontracted Goldwind International
(Thailand) Company Limited (“Goldwind-Thai”) to provide supporting technical services. Construction
completed in March 2018, and the Project commenced commercial operations on 11 April 2019. To
support its decision-making process, BCPG has commissioned ERM-Siam Company Limited (“ERM”)
to conduct an environmental and social compliance audit (“ESCA”) of the Project against applicable
laws and relevant ADB standards (“the Applicable Standards).

ERM understands that the overall objective of this ESCA is to provide an independent and objective
assessment of the potential environmental and social (“E&S”) issues associated with the Project against
the Applicable Standards, including:

« Thai laws and applicable international treaties;

« ADB Safeguard Policy Statement (SPS 2009), ADB Social Protection Strategy (2001), ADB
Gender and Development Policy (1998), ADB Public Communications Policy (2011);

« World Bank Group General EHS Guidelines (2007), World Bank Group EHS Guidelines for Wind
Energy (2015); and the World Bank Group EHS Guidelines for Electric Power Transmission and
Distribution (2007); and

« International Covenant on Economic, Cultural and Social Rights and relevant ILO Core Labour
Standards Conventions.

The Assessment has sought to identify E&S gaps or issues in accordance with the aforementioned
Applicable Standards. These gaps or issues are proposed to be addressed through a Corrective Action
Plan (“CAP”) to be agreed by all parties as a condition to financing.

1.2 Project Overview

The Project consists of 4 x 2.5 MW wind turbine generators (“WTGs’) at 90 m hub height located in Pak
Phanang District of Nakhon Si Thammarat Province. The Project can be accessed through a public
road. Within the Project Area, which is wholly owned by LLG, are also other facilities including an
internal transmission line, a main control building containing a meeting room, a control room, an energy
storage system (“ESS”) room, static var generators (“SVG”), and a garage, and a warehouse. While the
full capacity is 10 MW, LLG has obtained a Power Purchase Agreement (“PPA”) from the Provincial
Electricity Authority (“PEA”) for 8.965 MW. Excess electricity is to be stored in the batteries.

1.3. Scope of Work and Methodology
The scope of work of the ESCA included:

«  Areview of documents and information relating to the Project that have been publicly disclosed or
provided to ERM;

«  Assite visit including site inspection and interviews with relevant stakeholders;

+ An assessment of gaps against Thai laws and applicable international treaties, ADB Safeguard
Policy Statement (SPS 2009), ADB Social Protection Strategy (2001), ADB Gender and
Development Policy (1998), ADB Public Communications Policy (2011), World Bank Group
General EHS Guidelines (2007), World Bank Group EHS Guidelines for Wind Energy (2015), World
Bank Group EHS Guidelines for Electric Power Transmission and Distribution (2007), the
International Covenant on Economic, Cultural, and Social Rights, and relevant ILO Core Labour
Standards Conventions;

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 4
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT INTRODUCTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

+ Based on the above, preparation of corrective action plans to close gaps, if any.

The ESCA was conducted following the agreed scope of work as defined in ERM’s proposal 0509449-
Rev 0 dated 16"" August 2019.

The ESCA encompassed the following tasks detailed below:

1.3.1. Task 1: Project Inception Meeting with Stakeholders

ERM held a meeting with ADB and LLG to confirm understanding of Project operations, clarify
expectations, roles, and responsibilities, and discuss and confirm site visit date and logistics.

1.3.2 Task 2: Environmental and Social Compliance Audit

1.3.2.1 Task 2A: Document Review

ERM reviewed relevant E&S information and documents provided by the Project (in response to the
information and document request issued to the Project by ERM before the site visit) to get a general
understanding about the E&S management practices and the Project's E&S performance, identify
potential non-compliance issues which need to be clarified or followed up during the site visit.

The list of provided documents is provided in Appendix A.
1.3.2.2 Task 2B: Site Visit

1.3.3 Task 2: Site Visit

The site visit was conducted on 15 August 2019 by an ERM team consisting of Meyanee Srikul, Maria
Rita Borba, and Charis Smuthkochorn.

During the Site visit, the following activities were carried out by the ERM team:

« Site inspection: A general site walkover through the Project area and its associated facilities,
interviews regarding E&S issues related to Project activities with 5 of the Project's representatives
from LLG, including the General Manager, O&M Manager, O&M Engineer, and 2 O&M Operators,
and 2 representatives from BCPG, including the Vice President of Corporate Communications at
BCPG who oversees CSR activities for the Group and its subsidiaries and a representative from
BCPG HR, and a review of additional E&S documents which had not been provided under Task
2A.

« — Interview with stakeholders: |Interviews with stakeholders, selected by the Project, including 3
Goldwind-Thai subcontractors, 2 village heads, and 8 local community members.

1.3.4 Task 3: Reporting

This report documents the activities presented above, describes the Project’s identified potential E&S
issues or gaps against the Applicable Standards identified during the Assessment and suggests
mitigation measures to address these gaps.

1.4 Limitations

The Assessment has been conducted through the aforementioned Tasks 1, 2, and 3. ERM cannot
guarantee that these activities necessarily yield complete information. To the extent that the services
require judgement, there can be no assurance that fully definitive or desired results are obtained, or if
any results are obtained, that they are supportive of any given course of action. The services may
include the application of judgement to scientific principles, to that extent; certain results of this work
may also be based on subjective interpretation.

ERM is not engaged in consulting for the purpose of advertising, sales promotion, or endorsement of
any of the BCPG’s interests, including raising capital or recommending investment decisions or other

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 5
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT INTRODUCTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

publicity purposes. All reports are prepared and made exclusively for the ADB, and ERM will accept no
liability of whatsoever nature for claims from other third parties to whom the contents of such reports,
surveys, etc. are made known directly or indirectly by ADB, in respect of which claims ADB shall
indemnify ERM against any loss, damage, costs or expenses of whatsoever nature suffered by ERM in
connection with any reliance placed on its work product by those other third parties.

Nothing contained in the report of ERM shall be construed as a warranty or affirmation by ERM that the
Site and property described in the report are suitable collateral for any loan or that acquisition of such
property by any lender through foreclosure proceedings or otherwise will pose no risk of potential
environmental liability on the part of such a lender. ADB also agrees that none of its advertising, sales
promotion, or other publicity matter containing information obtained from these audits and reports will
make reference to ERM's trade name without ERM’s written approval. The information to be provided
under this proposal is not to be construed as legal advice.

ERM prepares the report for the benefit of the ADB. ERM acknowledges that certain persons may be
granted access to ERM's report, for the purpose of, as the case may be, investing, purchasing the
ownership of the entity involved or providing financing for the acquisition, but in each case only if ADB’s
consent to such reliance and only if this reliance is granted pursuant to a reliance letter entered into by
such person with ERM in a form acceptable to ERM and not otherwise. A fee will be charged by ERM
for reliance. The use of, or reliance upon, the report by any person other than in the circumstances set
out in the previous sentences shall be entirely at their own risk and ERM accepts no responsibility or
liability to any such person, whether in contract, tort or otherwise, for use of, or reliance upon, this report
in any circumstances. The grant of reliance will be made under ERM's standard reliance agreement.

1.5 Applicable Standards
The ESCA has been conducted based on the following Applicable Standards:

1.5.1 Relevant Thailand Regulations
EIA Requirement

According to the Announcement of Ministry of Natural Resources and Environment for the Type and
Size of Projects or Activities to be developed an EIA and Rules, Methods, Practices, and Guidelines for
EIA Development B.E. 2562 (2019), wind power projects do not require an environmental impact
assessment (“EIA”).

In Thailand, the Initial Environmental Examination (IEE) study is a voluntary process since there is no
regulation to enforce renewable power operation to complete this study as part of the operation permit.
However, LLG has conducted an IEE report (by Taksin University) in August 2015 to identify the
environmental risk, potential impacts and necessary mitigation measures for the Project.

Energy Industry Act 2007

The Energy Industry Act empowers the Energy Regulatory Commission to enforce all applicable
legislation on labour protection and the requirements and standards for energy industry operation. Main
enforcing issues include permit issuing, provision of operation information, operator qualification, as
well as operation fee. The Project shall obtain the permit of power generation according to this Act.

Regulation of Ministry of Industry No. 24, B.E. 2558 (2015)

The regulation was issued to amend the Regulation of Ministry of Industry No. 23, B.E. 2557 (2014),
issued under the Factory Act B.E. 2535 (2002), to classify that the Wind Power Plant is not a factory
under the Factory Act. Therefore, the operation permit under the Factory Act (Ror Gnor 4) is not required
for the Project.

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 6
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT INTRODUCTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Notification of the National Environment Board, No. 15, B.E. 2540 (1997), Re: Ambient Noise
Standards

The Notification prescribes the standards for ambient noise levels, including the measurement method
and criteria. The general noise level standard is for the maximum noise level (Lmax) to not exceed 115
dB(A); and for the 24-hour A-weight equivalent continuous noise level (Leq 24 hr) to not exceed 70
dB(A).

Notification of the Pollution Control Committee, B.E. 2550 (2007), Re: Measurement and Calculation
Method for Background Noise Level, Non-Disturbance and Disturbance Noise Level, and Measurement
Record

The Notification prescribes the measurement and calculation methods for the level of disturbance and
measurement criteria (i.e. location of microphone, calibration of measuring instrument, measuring noise
level). The Notification also prescribes form for recording level of disturbance.

The facility shall have an ambient noise monitoring programme conducted to ensure that the ambient
noise levels of the surrounding areas do not exceed the prescribed standards.

Safety, Occupational Health and Environment at Work Act, B.E. 2554 (2011)

The Safety, Occupational Health and Environment at Work Act empowers the Ministry of Labour to
enforce all applicable legislation on labour protection and the requirements and standards for health
and safety in the workplace. Main enforcing issues include provision safe and hygiene workplace
conditions, supports safe work practices to prevent harm to physical, mental, health and fatality, and
request a collaboration from employees regarding the management of safety, occupational health and
work environment.

Labour Protection Act, B.E. 2541 (1998)

The Thai Labour Protection Act empowers the Ministry of Labour to enforce all applicable legislation on
labour protection and the requirements and standards for health and safety in the workplace. Main
enforcing issues include machinery safety, provision of good environmental working conditions,
electrical safety, provision of protective equipment, working safety in confined spaces as well as building
sanitation requirements.

Labour Protection Act (No.7), B.E. 2562 (2019)

The latest Labour Protection Act (No.7) entered into force in May 2019. Key changes introduced include
higher layoff compensation rate for long-serving employees, new termination compensation structure
rates, increase in maternity leave days, and requirements on equal compensation between men and
women for the same jobs or capacities.

Order of the Energy Regulation Committee, Re: Public Participation guidelines for Power Plant
Business B.E. 2559 (2016)

This Order provides guidelines for public participation, as one (1) round of stakeholder consultation is
required. The stakeholder consultation shall cover communities living within 3 km for non-fuel based
power plants with a capacity equal to or over 10MW.

Notification of the Energy Regulation Committee, Re: Safe Distance (Set Back) Criteria for Wind Farm
B.E. 2558 (2015)

This Notification provides the requirements of safe distance (set back) criteria for wind farm, i.e. safety
zone for project boundary, distance between turbines, safety zone for nearest communities, and
standards of nuisance noise level.

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 7
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT INTRODUCTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

1.5.2 Relevant ADB Standards and Policies
ADB Safeguard Policy Statement (SPS 2009)

The ADB Safeguard Policy Statement 2009 sets out the policy objectives, scope, triggers, and principles
for the following three key safeguard areas:

« Environmental Safeguards screen and assess projects according to type, location, scale, and
sensitivity and the magnitude of their potential environmental impacts, including direct, indirect,
induced, and cumulative impacts;

« — Involuntary Resettlement Safeguards screen and assess projects according to social impacts from
involuntary resettlement, and;

« Indigenous People Safeguards screen and assess projects on impacts on indigenous peoples
according to magnitude of impact in terms of customary rights of use and access to land and natural
resource, socioeconomic status, cultural and communal integrity, health, education, livelihood,
social security status, the recognition of indigenous knowledge, and the level of vulnerability of the
affected Indigenous Peoples community.

For each Safeguards, ADB uses a classification system to reflect the significance of a project’s potential
impacts. Projects are classified into four categories: A, B, C or Fl considering the significance of their
impacts on Environment, Involuntary Resettlement or Indigenous Peoples.

ADB Social Protection Strategy (2001)

The ADB Social Protection Strategy is the set of policies and programmes designed to reduce poverty
and vulnerability by promoting efficient labour markets, diminishing people’s exposure to risks and
enhancing their capacity to protect themselves against hazards and interruption/loss of income. Social
Protection consists of five major elements:

(1) Labour markets policies and programmes designed to facilitate employment and promote and
efficient operation of labour markets;

(2) Social insurance programmes to cushion the risks associated with the unemployment, health,
disability, work injury, and old age;

(3) Social assistance and welfare service programmes for the most vulnerable groups with no other
means of adequate support;

(4) Micro and area-based schemes to address vulnerability at the community level; and
(5) Child protection to ensure the healthy and productive development of the future Asian workforce

ADB's Social Protection Strategy requires the Borrower to comply with applicable national labour laws
in relation to the Project, and take the following measures to comply with the core labour standards for
the ADB financed portion of the Project:

(i) Carry out its activities in a manner consistent with the intent of ensuring legally permissible
equal opportunity, fair treatment and non-discrimination in relation to recruitment and hiring,
compensation, working conditions and terms of employment for its workers (including
prohibiting any form of discrimination against women during hiring and providing equal work
for equal pay for men and women engaged by the Borrower);

(ii) Not restrict its workers from developing a legally permissible means of expressing their
grievances and protecting their rights regarding working conditions and terms of
employment;

(iii) Engage contractors and other providers of goods and services:

a. Who do not employ child labour or forced labour;

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 8
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT INTRODUCTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

b. Who have appropriate management systems that will allow them to operate in a
manner which is consistent with the intent of (A) ensuring legally permissible equal
opportunity and fair treatment and non-discrimination for their workers, and (B) not
restricting their workers from developing a legally permissible means of expressing
their grievances and protecting their rights regarding working conditions and terms of
employment; and

c. Whose subcontracts contain provisions which are consistent with paragraphs (a) and
(b) above.

ADB Gender and Development Policy (1998)

ADB's policy on gender and development (“GAD”), approved in 1998, adopts gender mainstreaming as
a key strategy for promoting gender equity. This requires gender concerns to be treated as a cross-
cutting theme influencing all social and economic processes.

The GAD policy provides a policy framework; introduces institutional mechanisms to address gender
concerns in ADB’s programme of activities; and supports a greater emphasis on gender issues in all
ADB operations. Specifically relevant to the projects are the following elements.

Gender sensitivity: on how operations affect women and men, and to take into account women’s
needs and perspectives in planning its operations; and

Gender analysis: to assess systematically the impact of a project on men and women, and on the
economic and social relationship between them; and

Gender planning: to formulate specific strategies that aim to bring about equal opportunities for
men and women; and

Mainstreaming: to consider gender issues in all aspects of project operations, accompanied by
efforts to encourage women’s participation in the decision-making process in development
activities.

ADB Public Communications Policy (2011)

The Public Communications Policy of ADB guides the institutional efforts to be transparent and
accountable to the people it serves. The Policy recognizes that transparency and accountability are
essential to development effectiveness. The objective of the policy is to enhance stakeholders’ trust in
and ability to engage with ADB. The policy recognizes the right of people to seek, receives, and imparts
information about ADB operations. It supports knowledge sharing and enables participatory
development or two-way communications with affected people. The policy is based on a presumption
in favour of disclosure unless there is a compelling reason for nondisclosure. It commits ADB to disclose
institutional, financial, and project-related information proactively on its website, following strictly time
limits, and provides mechanisms to handle responses and complaints.

1.5.3. Other Relevant International Standards and Guidelines
World Bank Group General EHS Guidelines (2007)

The World Bank Group General EHS Guidelines contain the performance levels and measures that are
generally considered to be achievable in new facilities by existing technology at reasonable costs. It
covers topics such as environmental, occupational health and safety (“OHS”), community health and
safety and construction and decommissioning.

World Bank Group EHS Guidelines for Wind Energy (2015)

The World Bank Group EHS Guidelines for Wind Energy are specific guidelines for wind energy
projects. This covers risks, mitigation measures, and monitoring recommendations for:

« Environmental issues specific to wind energy projects and facilities such as landscape, seascape,
and visual impacts, noise, biodiversity, shadow flicker, and water quality;

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 9
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT INTRODUCTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

+ OHS hazards specific to wind energy facilities and activities such as working at height, working
over water, working in remote locations, and lifting operations; and

« Community health and safety hazards specific to wind energy facilities such as blade and ice throw,
aviation, marine navigation and safety, electromagnetic interference and radiation, public access,
and abnormal load transportation.

World Bank Group EHS Guidelines for Electric Power Transmission and Distribution (2007)

The World Bank Group EHS Guidelines for Electric Power Transmission and Distribution are specific
guidelines for EHS issues associated with electric power transmission and distribution that occur during
the construction and operation phases of a facility. This covers risks, mitigation measures, and
monitoring recommendations for:

« Environmental issues during the construction phase of power transmission and distribution
projects, such as terrestrial habitat alteration through right-of-way construction and maintenance;

« OHS hazards specific to electric power transmission and distribution projects, such as working with
live power lines and working at height;

+ Community health and safety impacts during the construction, operation, and decommissioning of
transmission and distribution power lines, such as electrocution and visual amenity.

1.6 Structure of the Report

The remainder of the report is structured as follows:

« Section 2- describes the Project;

« Section 3 — presents ERM’s findings with regards to the Project's E&S performance and
management against the requirements of the Applicable Standards and the proposed
Categorisation of the Project; and

« Section 4- presents the proposed Corrective Action Plan.

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 10
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT PROJECT DESCRIPTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

2. PROJECT DESCRIPTION

241 Organizational Structure

The Project is under the management of LLG. As a subsidiary of BCPG, which is in turn a subsidiary of
Bangchak Corporation Public Company Limited (“Bangchak’”), LLG’s activities are governed under
policies that are cascaded from BCPG and Bangchak (see Figure 2.1). During the onsite visit, BCPG
have indicated that environmental, health and safety policies and procedures of Bangchak Solar Energy
Company Limited (“BSE”) will be used as examples for those to be developed for LLG.

Figure 2.1: BCPG Group’s Business Structure

bangchak

BSE-BRM BSE-BRM 1 BSE-CPM 1 BSE-NMA BSE-PRI

Source: BCPG Annual Report 2018

The organizational structure of LLG is shown in Figure 2.2 below. Its purchasing and office
administration and OHS activities are overseen by BSE. See more details on Project personnel in
Section 2.4.4.

Figure 2.2: LLG Organizational Structure

General Manager

Purchasing & Office Administration | | Occupational Health and Safety
(Serviced by BSE) (erviced by BSE)
O&M Manager
O&M Engineer
oo
O&M Operator O&M Operator
Source: LLG (2019)
www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 19 February 2020 Page 11

ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT PROJECT DESCRIPTION
(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

2.2 Project Location

The Project spans an area of approximately 21.3 ha in Pak Phanang District, Nakhon Si Thammarat
Province, Thailand (see Figure 2.4). The Project site is bordered by:

« North: Moo 3 of Bang Phra Sub-District;

« South: Moo 1 and Moo 9 of Tha Praya Sub-District;

+ East: Bordering the Thai Gulf (approximately 2.5 km west from the coast);

« West: Moo 1 of Bang Phra Sub-District and Moo 7 of Baan Perng Sub-District.

Within a 3-km radius around the Project Area are 17 villages across Sub-Districts Bang Phra, Baan
Perng, and Tha Praya, namely:

« Bang Phra Sub-District: Moo 2, 3, and 4
« Baan Perng Sub-District: Moo 1, 2, 3, 4, 5, 7, and8
« Tha Praya Sub-District: Moo 1, 2, 3, 5, 6, 8, and 9

The Project is accessible through a public road that connects the Project from the west and cuts through
the Project Area from west to east. LLG has agreed to keep the portion of the road that lies on the
Project Area public so that village members can continue to use the road. There are also additional
roads within the Project Area, specifically connecting the wind turbines with the main building, the
warehouse, and an exit point to the southeast of the Project Area. These additional roads that have
been built specifically for LLG use are also open for public use during the day time.

2.3 Project Components and Setting
Operational Process

The flowchart summarising the Project electrical generation and its connection to the national grid is
described in the following Figure 2.3.

Figure 2.3: Summary of Project Operational Process

Wind Wind Turbine Generator Converter

22(33)KV Distribution System 22(33)KV Switchgear Step-up Transformer

Source: BCPG (2019)

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 12
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT PROJECT DESCRIPTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Project Components and Facilities

The Project consists of 4x2.5 MW wind turbine generators (“WTGs”), an underground internal
transmission line, a main building containing a meeting room, a control room, an energy storage system
room ("ESS"), static var generators (“SVG”), a garage, and a warehouse building. It is connected to the
PEA through a PEA transmission line. Details on project components and facilities are provided in Table
2.1: Project Components and Facilities and Figure 2.4.

Table 2.1: Project Components and Facilities

No Components and Function Description and Technical Notes
Faciliti characteristic
1 WTGs To convert wind A total of 4 x 2.5MW wind Each of the WTGs
to electrical turbine generators are ona piled
energy Module: GW2500/121 foundation
surrounded by
enclosed gates to
prevent public
access.
2 WTG Transformers To transform the | A pad mounted Substation
low voltage which is rated at capacity
output (690 V) to | 3,000 kVA
medium voltage
level (33 kV)
3 Internal Transmission Line | To connect the An underground 33 kV
WTGs to the transmission line spanning
main building 1.8 km from the WTGs to the
main building
4 Main Building To house control | A one-storey building housing
room, ESS, SVG, | the control room, ESS, SVG,
and a garage and garage
5 Warehouse Building For storage
6 Station Transformers To connect to the | Station service transformer
33 kV medium with rated capacity of 160
voltage kVA for wind farm substation
distribution line of
Public Electricity
Authority (“PEA”)
7 External Transmission To connect to An external 33 kV The Right of Way is
Line PEA transmission line above agreed by the PEA
ground that LLG/BCPG has and is not under LLG
paid PEA for upgrade and management.
use spanning 2.6 km from the
main building to PEA grid
wwwerm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 13

ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT PROJECT DESCRIPTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Figure 2.4: Project Components and Facilities Location

Source: BCPG (2019)

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 14
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

PROJECT DESCRIPTION

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

2.4 Project Development

Asummary of the Project Development timeline is provided below in Table 2.2: Project Development

Timeline
Table 2.2: Project Development Timeline
Timeline Project Development
23 June 2014 SGC Wind Energy Company Limited (“SGC”), a wind power operator, is
awarded a power purchase agreement from the Provincial Electricity
Authority.
29 May 2015 Inter Far East Wind International Company Limited (“IWIND”) acquires SGC.
26 June 2015 SGC changes its name to Lomligor Company Limited.
August 2015 LLG employs Thaksin University to complete an initial environmental

examination for another wind farm (i.e. the Project) in Nakhon Si Thammarat
Province.

28 November 2015

First public hearing conducted by Thaksin University for LLG.

October 2016 - January 2018

LLG purchases 26 land parcels from smallholders for the Project.

12 March 2018

Project construction starts.

31 March 2018

Second public hearing conducted by IWIND for LLG.

13 June 2018

A coordination agreement for the engineering, procurement, construction,
commissioning, and performance test run assistance of the Project is made
among LLG as the employer, Goldwind International Holdings (HK) Limited
(‘Goldwind-HK") as the offshore supplier, and the Consortium of Italthai
Engineering Company Limited (“Italthai") and Silamas Services Company
Limited (“Silamas”) as the onshore contractor.

15 June 2018

BCPG acquires LLG from IWIND.

20 December 2018

Building construction is completed.

11 April 2019

The Project commenced commercial operations.

10 June 2019

Works under the EPC is completed.

2.4.1. Environmental and Social Risk Assessment

Although not legally required, an initial environmental examination (“IEE”) was completed in August

2015. The objectives were:

1) To develop an overview of the planned operations and determine an approach to develop the
Project in the Project Area;

2) To study and identify a suitable site for construction and installation of wind turbine generators
and transmission line; and

3) To study primary environmental impacts from the Project, communicate Project details to
communities surrounding the Project Area, and listen to the communities’ thoughts on the
Project in order to have engagement with local communities.

The IEE collected baseline data and assessed the impacts on:

« Physical environmental resources: Topography, climate, noise, geology, coastal resources;

« Biological environmental resources: Land ecosystem, coastal ecosystem;

« Human use: Water transport, land use, sanitation and public utilities, coastal aquaculture and

fisheries;

www.erm.com — Version: 2.0

ADB Lomligor ESCA_Final.docx

Project No.: 0519188

Client: Asian Development Bank (ADB) 13 February 2020 Page 15
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT PROJECT DESCRIPTION
(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

« Quality of life: Socioeconomic status, significant archaeological or historical sites, aesthetics.

Out of the assessed aspects, the IEE identified an aspect with high likelihood of impact occurring during
the operation phase and necessary mitigation measures, as shown in Table 2.3.

Table 2.3: Environmental Impacts and Proposed Mitigation Measures Reported

in the IEE
Aspect Environmental Impact Proposed Mitigation Measure
Noise levels | Although the Project has made use of | Use technology that can further reduce noise
(Operation) gearless wind turbines which create less | levels.

noise, impacts on noise levels are still
expected as the baseline conditions have
very low background noise. Invest in equipment maintenance.

Monitor noise levels on monthly basis.

During initial development of the IEE, village members, representing 40 villages, from the Sub-Districts
in the 3-km radius (i.e. Sub-District Bang Phra, Baan Perng, and Tha Praya), as well as Sub-Districts
Kanab Nak and Eastern Pak Phanang, were consulted in 2010.

After completion of the IEE, two public hearings were organized in 2015 and 2018. The first public
hearing was conducted on 28 November 2015 by Thaksin University and included stakeholders within
a scope of 1-km radius around the Project Area. A total of 508 representatives from local communities
and public agencies attended the public hearing. Questionnaires were also distributed during the
hearing, involving 461 survey respondents.

The second public hearing was conducted on 31 March 2018 by IWIND and included stakeholders
within a scope of 3-km around the Project Area (i.e. the Sub-Districts identified in Section 2.2). A total
of 322 representatives from local communities and public agencies attended the public hearing. There
were 255 respondents to the administered questionnaire. The results showed that most respondents
expected to benefit from an economic boost from the Project, primarily through the wind farm becoming
a tourist and sightseeing spot and bringing in an influx of tourists.

2.4.2 Land Acquisition

All of the Project Area land had been property of LLG prior to BCPG’s acquisition of LLG in June 2018.
This land was previously made up of 26 land parcels owned by small landowners from the local villages.
Starting in 2016, LLG entered into land sales and purchase agreements (based on a willing seller-buyer
arrangement) with the landowners. Most of the current Project area land was purchased by LLG in
2016, with a few purchases made in January 2018. Based on interviews with the 2 village heads, there
have been no complaints about these transactions. The site visit and consultations with stakeholder
including selected land parcels did not report any legacy or concurrent risks associated with the
sale/purchase of land.

Land use in the Project Area prior to LLG ownership has been primarily agricultural. After LLG
purchased these land parcels, an informal verbal agreement was made with the previous landowners
that they may continue to use the peripheries of LLG land for agriculture. This is more of a good will
measure with a reassurance/commitment from land users to stop using lands when the project requires
it for its activities. The Project Area is demarcated using marked poles at its boundaries.

2.4.3 Project Construction

Upon completing the IEE and acquiring the land, construction of the wind turbines and associated
facilities in the Project Area commenced on March 2018 after BCPG’s acquisition of LLG and was
completed on December 2018. LLG employed Gold Wind International Holdings (HK) Limited
(‘Goldwind-HK”) as the offshore contractor and the Consortium of Italthai Engineering Company

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 16
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

PROJECT DESCRIPTION

Limited (‘Italthai”) and Silamas Services Company Limited (“Silamas”) as the onshore contractor for
the procurement and installation of the wind turbine equipment. The procurement and installation of the
energy storage system (“ESS”) was completed by the Consortium of PEC (Technology) Thailand
Company Limited, Italthai Engineering Company Limited, and Electrical Engineering Solution Co., Ltd.
LLG also employed 2 local companies to carry out road construction in the Project, road improvement
near the Project, and construction of the control building, warehouse, and parking space. According to
the village heads interviewed, these local companies also employed some of the village members.

2.4.4

Project Operation

Project Permits

Table 2.4summarises the permits obtained by the Project for its development.

Table 2.4: Project permits

Permit name

Date of permit

Business Registration Certificate (Form Sor Jor 5 No. 052501)
issued by the Department of Business Development

30 October 2007

Power Purchase Agreement, No. VSPP-PEA-006/2557
between SGC Wind Energy Co., Ltd. and the Provincial
Electricity Authority (“PEA”)

Note: SGC Wind Energy was the previous name of LLG, before
it changed its name to “Lomligor Company Limited” on 26 June
2015.

23 June 2014

Permission letter from the Provincial Electricity Authority (PEA),
No. Mor Thor 5304.12/12524, for synchronizing power
generator with the PEA transmission line

21 March 2019

Building construction permit issued by Energy Regulatory
Commission:

e No. Kor Kor Por (Or. 1)-1-077/2560 for wind turbine
generation (Ban Peng), issued on 12 December 2017

e No. Kor Kor Por (Or. 1)-1-078/2560 for office building,
warehouse (Tha Praya), issued on 12 December 2017

13 December 2018

Controlled Energy Generation Permit (Form Por Kor 2) issued
by Energy Regulatory Commission

8 March 2019 - 8 March 2023 (4

years)

Electricity Generation License issued by the Energy Regulatory
Commission, No. Kor Kor Por 01-1(1)/62-842

10 January 2019

Power generation commencing letter issued by Energy
Regulatory Commission Office, No. Sor Kor Por 5502/4377

29 March 2019

wnw.erm.com

Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB)

ADB Lomligor ESCA_Final.docx

13 February 2020

Page 17
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT PROJECT DESCRIPTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

The Project completed building construction in December 2018, and commenced commercial
operations (“COD”) on 11 April 2019.

Personnel and Working Conditions

Currently, the Project employs 2 operators, 1 engineer, and 2 managers. The operators and engineer
work onsite, while the managers shift between the Project site and the BCPG office in Bangkok.
Purchasing and office administration services and occupational health and safety are currently run by
personnel from Bangchak Solar Energy Company Limited (“BSE”), another one of BCPG’s subsidiary.

Onsite maintenance activities are also supported by 4 subcontractors from Goldwind-Thai. Based on
interviews conducted with the subcontractors, working hours are fixed at 8 hours per day. Overtime work
is ruled by Goldwind-Thai. ERM did not have access to Goldwind-Thai’s HR Policy.

LLG also subcontracts to a third-party local service company to oversee security in the Project Area. A
total of 7 security guards have been subcontracted, with 4 working day shifts and 3 working night shifts.
Some of these security guards are from the local villages.

Safety, Health, and Environment

Management of safety, health, and environment aspects of the Project is shared between BCPG and
BSE. According to the interviews with LLG and BCPG’s representatives, LLG will base its management
system on BSE’s Occupational Health and Safety, Environment, Energy, Quality, and Service Policy
and Quality and Environment Management System. This includes applying and receiving certifications
for OHSAS 18001:2007, ISO 14001:2015, and ISO 9001:2015. LLG plans to have these certifications
by end of 2020.

Community Engagement and CSR Programs

The 2 interviewed village heads reported that they were regularly communicated on project information
by LLG. Parents, teachers, and the school principal from the local school shared that they were regularly
communicated by the BCPG representative responsible for CSR programs. When asked if there have
been complaints about the Project, all groups interviewed said they are unaware of any complaints,
adding that there is a good relationship with the Project staff and open communication channels with
different staff members.

CSR programs are primarily led and organized by BCPG personnel from Bangkok, with onsite LLG staff
implementing the programs. During the onsite visit, it was reported that most of these CSR programs
have been organized with the local school. Based on the interview, activities organized included an
environmental conservation camp for the students and financial support given in the form of
scholarships and donations for Children’s Day activities and sports tournaments.

Beyond CSR programs, onsite interviews pointed to community satisfaction regarding road
improvement and increased employment from Project activities.

Grievance Mechanisms

LLG employees can raise their grievances through their managers, directly to HR, and through the
online whistle-blower channel on the BCPG website. A screenshot of the online channel is provided
below in Figure 2.5.

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 18
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT PROJECT DESCRIPTION
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Figure 2.5: BCPG online whistle-blower channel

Please provide your personal information - which will be kept strictly confidential ~ so we may follow up and respond.

Name *
Telephone Number * youremail@email com *

Address *

Please select department
© Employees CEO, Directors or Subcommittees

select Topics: Violations of * v

Confirm Your Disclosure or Complaint *

You can also attach your information here

‘Attachment File Chaose File | No file chosen

Source: BCPG Website

Community members can raise their grievances through village heads, who have the contacts of onsite
LLG employees and the BCPG personnel leading CSR activities. LLG has a formal grievance form in
paper which it intends to make available through planting grievance boxes in the security guards boxes.
However, ERM did not receive evidence detailing grievance mechanism procedures. It is unclear how
grievance mechanism procedures have been communicated to community members apart from direct
communication with LLG staff, as mentioned above. However, grievance channels informed by
interviewees (i.e. direct contact with LLG staff) does not guarantee anonymity, and it is not clear how
anonymity is maintained if requested.

Based on the interview, there was no grievance received. However, ERM did not receive a grievance
log from LLG.

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 19
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

3. ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

3.1 ADB Safeguard Policy Statement

3.1.1. ADB SPS Environmental Safeguards

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
1 Environmental ADB SPS, According to Thai regulations, the Project is not required to conduct an EIA. | None.
Assessment Environmental Nonetheless, LLG employed an external expert (Thaksin University) to

Safeguards, 1-3

World Bank EHS
General Guidelines,
1

World Bank EHS
Guidelines for Wind
Energy, 1-2

The Announcement
of Ministry of
Natural Resources
and Environment
for the Type and
Size of Projects or
Activities to be
developed an EIA
and Rules,
Methods, Practices,
and Guidelines for
EIA Development,
B.E. 2562 (2019)

conduct an IEE in 2015 prior to project development. The IEE covered
baseline data and identified potential impacts on the physical, biological,
socioeconomic, and physical cultural resources in the Project Area. The
mitigation measures were addressed in the IEE to ensure the minimization
of impacts.

Most of the IEE findings were confirmed during the onsite visit. Interviewed
village heads reported increased noise levels after Project operations, and
no other complaints from village members regarding the Project.

The IEE also discussed Project impacts on climate change, which were
largely positive through greenhouse gas reductions associated with
increased use of renewable energy.

Regarding land use, LLG provided ERM with written approvals from Baan
Perng and Tha Praya Municipal offices confirming that Project development
is in compliance with land use planning and zoning. However, the evidence
of the study of safe distance (set back) criteria for wind farm location e.g.
safety zone for nearest communities to prevent nuisance noise and shadow
flicker, distance from grid, etc. was not available for the review, and due to
the limited time of onsite visit, the actual distance measurement could not be
conducted.

Based on the interview, the Project plans to implement the risk assessment
process by May 2020.

www.erm.com — Version: 2.0
ADB Lomligor ESCA_Final.docx

Project No.: 0519188

Client: Asian Development Bank (ADB)

13 February 2020

Page 20
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
Note: In reference to Paragraph 10 of Safeguard Requirements 1:
Environment, this ESCA counts as the environmental assessment for the
Project, as it involves existing activities and facilities.
No significant gap is identified.

2 Environmental ADB SPS, LLG currently does not have company policies governing management of | Develop and implement an operational
Planning and Environmental environmental and social risks and impacts. Reportedly, LLG will apply an | environmental and social management plan
Management Safeguard, 4 EHS policy in compliance with the BCPG standard, similar to the BSE | (ESMP) commensurate with the level of

World Bank EHS example provided. However, based on the document review, the BSE policy | environmental and social risks and impacts
General Guidelines, covers only commitment to Occupational Health and Safety, Environment, | of the project.
1 Energy, Quality, and Service. There is no specific coverage of local The ESMP should a) identify risks and
community, equal opportunity and non-discrimination, gender development | . . ee
. . . impacts; b) have a defined institutional
World Bank EHS in the policy documents reviewed. Cultural heritage and resettlement do not . a
an . . an . structure for management of the identified
Guidelines for Wind | apply to the Project’s current stage as it is an existing facility. fobe ji . .
Energy, 1-2 tisks/impacts; c) include documentation,
oy Based on the review of IEE conducted on September 2015, the | monitoring and reporting parameters for risk
environmental and social management plan (ESMP) was not developed as | mitigation; and d) include training needs for
part of the study. staff and contractors to manage EHS and
social issues of the project.
3 Information ADB SPS, The IEE and its associated environmental monitoring report were submitted | None.
Disclosure Environmental to ERM as part of the ESCA IDRL.

Safeguard, 6 The IEE was written in Thai, and communities were informed about the

ADB's Public Project during the 2 public hearings organized in 2015 and 2018.

Communications As discussed in Aspect 6: Monitoring and Reporting, LLG employed a

Policy 2011 .
licensed company to conduct an environmental monitoring program in March
2019.
No significant gap is identified.

wwwerm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 21

ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards

4 Consultation ADB SPS, During initial development of the IEE in 2010, public consultations were | None.

and Participation | Environmental organized across 5 Sub-Districts.
Safeguard, 5 After the IEE was completed, LLG organized 2 public hearings prior to
Order of the Energy | Project development. The first public hearing was organized on 28
Regulation November 2015, while the second public hearing was organized on 31
Committee, Re: March 2018. Some of the attendees also participated in responding to a
Public Participation | questionnaire collecting data on awareness of Project details and opinions
guidelines for regarding the Project. In both 2015 and 2018, women made up the majority
Power Plant of questionnaire respondents (63.6% in 2015 and 65.9% in 2018).
Business B.E. 2559 There is evidence of concerns communicated during the public hearing
(2016) sessions that have been incorporated into Project implementation. For
example, during the first public hearing, some of the village members
expressed concerns regarding impacts on rice farming and road access.
LLG reportedly came into an informal verbal agreement with the village
members that were previous land users that they may continue to use the
peripheries of the Project Area for rice farming. LLG also committed to giving
public access to the road that was previously for public use but now is within
the Project Area.
The 2 interviewed village heads and the parents, teachers, and school
principal interviewed at the school confirmed that LLG has maintained
regular communications with them since commercial operations have
started. The comprehensive list of topic for communication has not been
provided for review.
No significant gap is identified.

5 Grievance ADB SPS, LLG has a grievance registration form that details 3 steps: grievance | Develop and implement a communication
Redress Environmental registration, corrective action assigned (if any), and response to the | and grievance redress plan for managing
Mechanism Safeguard, 5 complainant. Grievances can be submitted primarily through calling the | complaints and grievances (internal as well

wwwerm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 22

ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
onsite LLG or BCPG office by phone, the BCPG website, or through | as external, if any) resulting from the
representatives such as the village heads and school principal or LLG/BCPG | operations of the project. This plan/system
staff. Based on the interviews with the village heads, the most common way | should be gender inclusive and cover all
to submit a complaint is through the latter approach. Village members can | employee and contractor staff. Information
communicate their concerns to the village heads and school principal, and | about this should be widely disseminated
they would call the LLG/BCPG staff they knew. Nonetheless, village heads | amongst stakeholders.
and the school principal shared that they have not received complaints from
village members to date.
LLG also has plans to install boxes filled with grievance registration forms by
the security guard booths such that village members may submit grievances
at any time.
It is unclear whether the grievance mechanism is gender responsive,
culturally appropriate, and readily accessible to all segments of the affected
people.
* Current forms of grievance submission do not guarantee anonymity,
and access to the channels may be affected by village members’
relationships with their representatives. It is noteworthy that both the
village heads and the head of school interviewed are older men.
« Although the grievance registration forms may bring anonymity, they
are inaccessible to illiterate village members.
6 Monitoring and ADB SPS, As discussed in Aspect 2: Environmental Planning and Management, LLG | Establish and implement programme for
reporting Environmental expects to have an environmental and social management plan/system yet | quarterly noise monitoring to assess and
Safeguard, 7 by the end of 2020. Thus, disclosure of the ESMP and monitoring results | verify the noise levels at nearby sensitive
World Bank EHS should be implemented by the end of 2020. wren (6-9. nearest scnool wlsee)
Guidelines for Wind | The Project conducted the environmental monitoring in March 2019. The a vo tata i tivation measures ma need
Energy, 2 monitoring was conducted by third party (i.e. Pacific Laboratory Co., Ltd.). abe pe lemonted y
The monitoring program included ambient air (i.e. TSP, PM-10) at office P .
wwwerm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 23

ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect

Applicable
Standards

Current Practices and Gaps

Corrective Action/Recommendations

Notification of the
National
Environment Board,
No. 15, B.E. 2540
(1997), Re: Ambient
Noise Standards

Notification of the
Pollution Control
Committee, B.E.
2550 (2007), Re:
Measurement and
Calculation Method
for Background
Noise Level, Non-
Disturbance and
Disturbance Noise
Level, and
Measurement
Record

Notification of the
Energy Regulation
Committee, Re:
Safe Distance (Set
Back) Criteria for
Wind Farm B.E.
2558 (2015)

building; ambient noise level (i.e. Leq, Lmax) at office building, WTG 2 and
WTG 4; and water discharge (i.e. pH, SS, O&G, Temperature, BOD, COD
and DO) at discharge point. All parameters are in compliance with Thai
standards. However, the monitoring program did not cover noise level at
community according to the Notification of the Energy Regulation Committee
and World Bank EHS Guidelines for Wind Energy.

www.erm.com — Version: 2.0
ADB Lomligor ESCA_Final.docx

Project No.: 0519188 Client: Asian Development Bank (ADB)

13 February 2020

Page 24
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
7 Unanticipated ADB SPS, Since environmental and social risk assessment process during operations | Refer to Aspect 2: Environmental Planning

Environmental
Impacts

Environmental
Safeguard, 11

has not been implemented, the unanticipated impacts have not been
determined. In addition, the ESMP has not been developed yet.

and Management

8 Biodiversity
Conservation
and Sustainable
Natural
Resource
Management

ADB SPS,
Environmental
Safeguard, 8

World Bank Group
EHS Guidelines for
Wind Energy, 1.1.3
and 2.1.4

Wildlife
Preservation and
Protection Act, B.E.
2535 (1992)

Modified Habitats

Impacts and risks on biodiversity and natural resources were assessed as
part of the IEE. The IEE found that the Project Area and the land surrounding
it have been heavily modified by human use, with land use being primarily
agriculture and shrimp farming. There are some expected impacts on bird
species of concern.

+ Out of the 27 bird species identified during the field survey conducted
as part of the IEE, all of them were classified as a protected species
according to the Wildlife Preservation and Protection Act, B.E. 2535
(1992). One of them is also protected by Appendix II of the
Convention on International Trade in Endangered Species of Wild
Fauna and Flora (CITES).

«  Itwas observed that the bird species identified in the Project Area
tend to fly from coastal areas towards the Project Area to feed. There
are risks that the birds may fly into the wind turbines.

« During the onsite visit, interviewed village heads reported that they
rarely see birds flying into the wind turbines. However, this is not
supported by a formally established bird monitoring system.

Natural Habitats
Not applicable.
Critical Habitats

Not applicable.

Establish and implement programme for
Avifauna and Bat monitoring. This should
include a monitoring programme
(commensurate with the risks/impacts) for
assessment and mitigation of potential
impacts on birds and bats.

www.erm.com — Version: 2.0
ADB Lomligor ESCA_Final.docx

Project No.: 0519188

Client: Asian Development Bank (ADB)

13 February 2020 Page 25
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
Legally Protected Areas
Not applicable.
Invasive Alien Species
Not applicable.
Management and Use of Renewable Natural Resources
See “Environmental Planning and Management”.
9 Pollution ADB SPS, Pollution Prevention, Resource Conservation, and Energy Efficiency For noise level, refer to Aspect 6:
mene and Snows. 3. Based on the IEE, the Project does not generate significant environmental Monitoring and Reporting.

World Bank EHS
General Guidelines,
1

Regulation of
Ministry of Industry
No. 24, B.E. 2558
(2015)

pollution except noise. Resources used during the operation phase include
electricity and water for office operation, diesel for generator, and materials
for maintenance activities which do not generate significant impact.
Reduction of noise level generates from wind turbine generator was
considered by using the equipment with less noise generation. Maintenance
program is in place to ensure the efficiency of equipment related to noise
level.

Wastes

The Project tracks the volume of waste generated from the operation
activities. Currently, the waste generated from the site include recyclable
waste (e.g. paper, bottle, etc.) and food waste in small volumes (3 LLG
persons working onsite). Segregation of waste is implemented. Reportedly,
recyclable wastes are transferred offsite by the LLG operators for selling.
Food wastes are transferred to dispose at Pak Phanang Municipal landfill.
As the Project is not required to get an Operation Permit (Ror Ngor 4) from
the Department of Industrial Works (DIW), an offsite waste disposal permit
is not required. Reportedly, used battery will be generated once maintenance

www.erm.com — Version: 2.0
ADB Lomligor ESCA_Final.docx

Project No.: 0519188

Client: Asian Development Bank (ADB)

13 February 2020

Page 26
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
is conducted in the future. The used battery is reportedly to be disposed by
a licensed company which is responsible by Goldwind-Thai.
Hazardous Materials
The only hazardous material used at the Project site is diesel oil contained
in 400L storage drum and that is used in the generator located behind the
office building. This is as the back up power in case of electricity break down.
Pesticide Use and Management
Pesticide is not used in the Project Area.
Greenhouse Gas Emissions
As a renewable energy project, the Project is expected to contribute to the
reduction of greenhouse gas emissions.
10 Health and ADB SPS, Occupational Health and Safety None.

Safety

Environmental
Safeguard, 10

World Bank EHS
General Guidelines,
2-3

World Bank EHS
Guidelines for Wind
Energy, 1.2-1.3 and
2.2

Occupational
Safety, Health and
Environment Act,
B.E. 2554 (2011)

The Project conducted risk assessment to identify safety risk form the Project
activities. Permit to work is implemented for activities conducted by
Goldwind-Thai only.

Community Health and Safety

Risk assessment and register was conducted by the EHS representatives of
BSE. The register covered hazard generated from Project's activities and
mitigation measures.

No significant gap is identified.

www.erm.com — Version: 2.0
ADB Lomligor ESCA_Final.docx

Project No.: 0519188

Client: Asian Development Bank (ADB)

13 February 2020

Page 27
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
Labour Protection
Act, B.E. 2541
(1998)
an} Physical Cultural | ADB SPS, The IEE assessed impacts on historical or cultural sites and aesthetics. It | None.
Resources Environmental found no significant historical or cultural sites or tourist spots in or near the
Safeguard, 11 Project Area. On the other hand, it was suggested that the Project would add
aesthetic value to the area and bring in more tourists. BCPG shared that this
is not unheard of in Thailand. The Huai Bong Wind Farm in Nakhon
Ratchasima Province in Northeastern Thailand has become a tourist
attraction, with a café where tourists visit to enjoy the view of the wind farm.
During the onsite visit, the interviewed village heads also expressed their
expectations that more tourists will come into the area as a result of the wind
farms.
No significant gap is identified.
wwwerm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 28

ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

3.1.2 ADB SPS Involuntary Resettlement Safeguards

The ADB Involuntary Resettlement Safeguards are not triggered for this Project. According to
Paragraph 5 of the ADB Safeguard Requirements 2: Involuntary Resettlement, the involuntary
resettlement requirements apply to physical displacement resulting from involuntary acquisition of land
or involuntary restrictions on land use or on access to legally designated parks and protected areas.
Resettlement is considered involuntary when displaced individuals or communities do not have the right
to refuse land acquisition that results in displacement. This has not been the case in the Project as LLG
acquired land from the previous landowners through negotiated land sales and purchase agreements
between 2016 — 2018. The 2 interviewed village heads confirmed that they have not received any
complaints regarding these sales from their village members. LLG has reportedly agreed to allow the
previous landowners to continue using parts of the land for rice farming and livestock rearing to support
their livelihoods. This practice was observed during the onsite visit.

3.1.3 ADB SPS Indigenous Peoples Safeguards

The ADB Indigenous Peoples Safeguards are not triggered for this Project. According to Paragraph 9
of the ADB Safeguard Requirements 3: Indigenous Peoples, the safeguards are triggered if a project
directly or indirectly affects the dignity, human rights, livelihood systems, or culture of Indigenous
Peoples or affects the territories or natural or cultural resources that Indigenous Peoples own, use,
occupy, or claim as their ancestral domain. This has not been the case for this Project as, according to
the Portal of Indigenous Peoples Information in Thailand?, there are no Indigenous Peoples in Nakhon
Si Thammarat province. From its document review and the onsite visit, ERM has not identified any
evidence that suggests Indigenous Peoples would indeed be impacted by the Project's activities.

2 The Portal of Indigenous Peoples Information in Thailand is a project to develop a community knowledge-based database
system to empower the most marginalized and vulnerable indigenous groups in Thailand. It is the result of a collaboration between
civil society groups and academic institutions — namely, the Indigenous Peoples’ Foundation for Education and Environment, the
National Council of Indigenous Peoples in Thailand, Chulalongkorn University Social Research Institute, and the Center for Ethnic
Studies and Development at Chiang Mai University. The Project is funded funded by the European Union and the International
Work Group for Indigenous Affairs.

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 29
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

3.2. Other Applicable ADB Standards
Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
1. Gender and ADB's Policy on At the time of the onsite visit, there was one identified female employee or | None

Development

Gender and
Development, June
2003

Gender Equality
Act, B.E. 2558
(2015)

Labour Protection
Act (No. 7), B.E.
2562 (2019)

ILO Equal
Remuneration
Convention, 1951
(No. 100)

ILO Discrimination
(Employment and
Occupation)
Convention, 1958
(No. 111)

worker involved in the Project activities: LLG had 1 female employee out of
4 employees, 4 male Goldwind-Thai subcontractors, and 7 male
subcontracted security guards.

Based on the interview, the practice of on-discrimination is referred to in
Bangchak Group's Human Rights Policy, which covers all of Bangchak’s
subsidiaries. However, ERM was not provided for review any written
document that would be reiterating BCPG’s or LLG’s responsibility in
implementing Bangchak Group’s Human Rights Policy.

Regarding maternity leave, the LLG HR Policy states that employees are
provided with 90 days of maternity leave, with the first 60 days being
compensated by LLG. The 90-day count is not in compliance with the Labour
Protection Act (No. 7), B.E. 2562 (2019) (effective May 2019), which
mandates that employees are granted up to 98 days of maternity leave per
year.

There are currently no initiatives or programs to support women leadership
or employment in LLG or BCPG. During the interviews, BCPG’s HR
personnel expressed interest at making commitments and targets to drive
women representation at the time of the interview.

Current outreach CSR programs have been focused on ad hoc financial
support and activities for the local school. During the interview with the head
of school, several women joined in the discussion and shared concerns and
ideas relating to problems with rice farming and livelihoods in the community
(i.e. influx of seawater, lack of storage, marketing challenges). The
interviewed village members at the school, BCPG, LLG, and ADB agreed

www.erm.com — Version: 2.0
ADB Lomligor ESCA_Final.docx

Project No.: 0519188

Client: Asian Development Bank (ADB)

13 February 2020

Page 30
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards
during the discussion that rice farming would be an impactful area that LLG
or BCPG could support communities with in the long term.
No significant gap is identified.

2. Labour and ADB's Social No child labour or forced labour was identified during the site visit. See more | Develop and implement a human resources
Social Protection Strategy, | on gender in Aspect 1: Gender and Development of Section 3.2 above. policy (for both staff and contractors) that
Protection September 2001 The LLG HR Policy provided for review and that governs the Project does clearly commits to statutory requirements

‘ . ao . and core labour standards The HR policy
Labour Protection not fully align with international human rights principles regarding .
apie . shall also include anti-sexual harassment

Act B.E. 2541 discriminatory practices. .
1998) policy, including an effective and accessible
( During construction, LLG contributed to the local labour market through | harassment reporting mechanism, a private
ILO Freedom of employing local service providers that employed local community members. | and fair investigative process, a fair and
Association and Both village heads knew of local community members that have been | transparent redress system and annual
Protection of the employed for construction services. Security guards are also currently | training delivered to all staff.
Right to Organise employed from a local company, but it is unclear how many of them are
Convention, 1948 members of the local villages.
(No. 87) Current CSR programs and initiatives developed by LLG/BCPG are related
ILO Employment to education. None are related to employment at this time. However,
Service Convention, | interviewed community members have expressed optimism at the Project
1948 (No. 88) boosting the local economy through drawing in tourists in the future.
ILO Forced Labour Additionally, the interview with the school principal and several village

. members also touched on opportunities to strengthen livelihoods through
Convention, 1930 ‘ects relating to rice f
(No. 29) projects relating to rice farming.
ILO Abolition of
Forced Labour
Convention, 1957
(No. 105)

wwwerm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 31

ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Ref Aspect Applicable Current Practices and Gaps Corrective Action/Recommendations
Standards

ILO Minimum Age
Convention, 1973
(No. 138)

ILO Worst Forms of
Child Labour
Convention, 1999
(No. 182)

ILO Equal
Remuneration
Convention, 1951
(No. 100)

ILO Discrimination
(Employment and
Occupation)
Convention, 1958
(No. 111)

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 32
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

3.3

Project Categorization

ENVIRONMENTAL AND SOCIAL COMPLIANCE REVIEW

Following the ADB’s SPS Categorisation System presented in Section 2 and based on the ESCA gap
analysis conducted above within this Section 3; the proposed categorizations of the Project are
presented in the below table.

ADB’s SPS Proposed Categorisation for the Project

Site Environment “ Involuntary Resettlement ® Indigenous Peoples ©
Lomligor Category B Category C Category C
Wind
Project
Note:

(1) Category B. The main Project impacts identified are noise levels and impacts on native bird
species. The impact level for both impacts have been assessed to be minimal and site-specific,
with none of them being irreversible if properly managed. Thus, the proposed environmental
categorization of the Project is B.

8

(3

Category C. As discussed in 3.1.2, there was no involuntary resettlement for the Project. Thus,
the proposed project categorization of the Project is C.

Category C. As discussed in 3.1.3, there are no Indigenous Peoples in the Project Area and no

impacts on Indigenous Peoples from the Project. Thus, the proposed project categorization of
the Project is C.

wwnw.erm.com

Version: 2.0 Project No.: 0519188

ADB Lomligor ESCA_Final.docx

Client: Asian Development Bank (ADB) 13 February 2020 Page 33
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT CORRECTIVE ACTION PLAN
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

4. CORRECTIVE ACTION PLAN

This section summarises the proposed list of corrective actions that should be undertaken by the Project to address the gaps against the Applicable Standards
identified in the Section 3 of the ESCA. The proposed Corrective Action Plan (CAP) of the Assessment is provided in the table below, along with proposed
timelines and specific action items.

ERM has also provided additional recommendations that were discussed during the onsite visit. These recommendations are not required to close the
performance gaps, but strongly advisable.

Table 4.1 Proposed Corrective Action Plan for the Project

Timeline Indicative
Budget/Resources

Ref Corrective Action Deliverable

Environmental and Social Management

Develop and implement an operational environmental Operational ESMP LLG Prior to the first Management time
and social management plan (ESMP) commensurate disbursement
with the level of environmental and social risks and
impacts of the project. The ESMP should a) identify
risks and impacts; b) have a defined institutional
structure for management of the identified risks/impacts;
c) include documentation, monitoring and reporting
parameters for risk mitigation; and d) include training
needs for staff and contractors to manage EHS and
social issues of the project.

1

2 Establish and implement programme for: Third party monitoring records LLG Prior to first Third party hiring
disbursement and cost and

«  Avifauna and Bat monitoring: This should include a
ongoing management time

monitoring programme (commensurate with the
risks/impacts) for assessment and mitigation of
potential impacts on birds and bats.

* Quarterly noise monitoring to assess and verify the
noise levels at nearby sensitive receptors (e.g.
nearest school, village). Where high noise levels

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020 Page 34
ADB Lomligor ESCA_Final.docx
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

CORRECTIVE ACTION PLAN

Ref

Corrective Action

Deliverable

Responsibility

Timeline

Indicative
Budget/Resources

are found, appropriate mitigation measures may
need to be implemented.

Develop and implement a communication and
grievance redress plan for managing complaints and
grievances (internal as well as external, if any) resulting
from the operations of the project. This plan/system
should be gender inclusive and cover all employee and
contractor staff. Information about this should be widely
disseminated amongst stakeholders.

Grievance Register and
evidence of its communication
to stakeholders

LLG

Prior to first
disbursement and
ongoing

Third party hiring
cost and
Management time

Labour and Working Conditions

4

Develop and implement a human resources policy (for
both staff and contractors) that clearly commits to
statutory requirements and core labour standards The
HR policy shall also include anti-sexual harassment
policy, including an effective and accessible harassment
reporting mechanism, a private and fair investigative
process, a fair and transparent redress system and
annual training delivered to all staff.

HR Policy

LLG

Q4 2021

Management time

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB)
ADB Lomligor ESCA_Final.docx

13 February 2020 Page 35
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT CORRECTIVE ACTION PLAN
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

APPENDIX A LIST OF DOCUMENTS PROVIDED FOR REVIEW

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

CORRECTIVE

ACTION PLAN

Documents (En)

Document (Th)

01

General

LLG Project Presentation,
including Project details and
location

Key project timeline

Feasibility study

Major equipment brochures,
specifications, and track records
for blades, nacelle, tower, and
energy storage

Turbine layout plan

Maintenance plan and schedule

02

Wind Resources

Technical Due Diligence on
Lomligor Wind Farm Project

03

Corporate Documents

Affidavit No. Sor Jor 5 052501

wminaaturas aa 49.5 052501

Article of Association Form Bor
Aor Jor 3 No. 100923005967

ua9.3 alluvasia tam 100923005967

Memorandum of Association
Form Bor Aor Jor 2 No. 1-1006-
62-4-017978

wikaavtamvaué uuu vas.2 tai 1-1006-62-4-017978

Registered Shareholder List
Form Bor Aor Jor 5 No. 1-1006-
62-4-034493

Arua wiafetu uuu uas.s waa 1-1006-62-4-034493

04

Project Parties

Organization Chart

List of Directors and CV

Coordination Agreement Among
LLG, Goldwind-HK, and Italthai
Engineering and Silamas (13
June 2018)

wwnw.erm.com

Version: 2.0 Project No.: 0519188

Client: Asian Development Bank (ADB)

13 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT CORRECTIVE ACTION PLAN
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

No. Documents (En) Document (Th)

ESS Contractor Documents,
including:

« Sales Agreement with
Furukawa Battery Co., Ltd.
(13 January 2017)

* Product Distribution
Agreement between
Samsung SDI of Korea and
Electrical Energy Solution
Col, Ltd. (1 February 2017)

« — Contract Agreement no.
LPWP-CONT-17-02 with
the Consortium of PEC
(Technology) Thailand Co.,
Ltd., Italthai Engineering
Company Limited, and
Electrical Energy Solution
Co., Ltd. (1 March 2017)

+ Endorsement and
Confirmation Letter from
the Furukawa Batter Co.,
Ltd. (29 April 2018)

Offshore Contractor Documents, | -
including:

« Turbine Supply Agreement
No. GWITHALOM201601C
with Goldwind International
Holdings (HK) Limited (26
April 2016)

« Equipment Supply
Agreement No.
GWIESATHALOM201701C
with Goldwind International
Holdings (HK) Limited (19
January 2017)

« Endorsement and
Confirmation Letter from
Goldwind International
Holdings (HK) Limited (10
May 2018)

Onshore Contractor Documents,
including:

+ Contract Agreement
(Onshore) No. LPWP-
CONT-17-01 with the

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT
(ESCA)

CORRECTIVE ACTION PLAN

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Documents (En)

Document (Th)

Consortium of Italthai
Engineering Company
Limited and Silamas
Services Company Limited
(30 January 2017)

«Particular Conditions
(Onshore) between LLG
and Italthai and Silamas

«Confirmation Letter from
Italthai (26 April 2018)

Other agreements, including:

« Service Agreement No. Kor
2559/004 for Road
Construction within
Lomligor Project between
LLG and Traithong Nakhon
Sri Part., Ltd. (1 December
2016)

« — Service Agreement No.
LPWP-CON-001/2561 for
Construction of Control
Building, SVG Building,
Warehouse, and Parking
Space between LLG and
S.Zone Company Limited
(17 April 2018)

« — Service Agreement No.
LOM-CT-LG-11/8/2560-1
for a construction project
including the improvement
of the public road along the
Baan Bang Rad - Baan
Makam Ted Ditch and the
installation of sewage
pipes, including digging
drainage ditches between
LLG and Traithong Nakhon
Sri Part., Ltd. (11 August
2017)

« Service Agreement for
management services
between LLG and Inter
Fareast Wind International
Company Limited (15 June
2018)

dy Anslassmisriadiranuu melulasnawrandina ani a. 2559/04 szwins vain anan

finafudausnin lamas unset (1 Suan 2559)

dtu ArmanqunasswaraisAIUAN 81079 SVG arAraugunsal lseaansa Taroniawrians

LPWP-CON-001/2561 szud19 Lain anna’ Aafia Au Lan waa law dofia (17 wu 2561)

dqyyAnsequriadnalanmiuulauumarmuzaugdsintiunrausa - thounzaina
aro wviessuinthwianqaaangsuieininenn tai LOM-CT-LG-11/8/2560-1 zwd1s uitin

arin iu Hoatudaudatin lasnas unset (11 RawrAy 2560)

Aqua inimissewdianitin anainad dria iu vin Sumas wrsiarl Iu Aumaduduuua 411

fiquieu 2561)

05

Other Project Agreements

wwnw.erm.com

Version: 2.0 Project No.: 0519188

Client: Asian Development Bank (ADB) 13 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT CORRECTIVE ACTION PLAN

(ESCA)

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

No. Documents (En) Document (Th)
Land acquisition documents, .
including: © NGulassnisananat
+ List of land parcels for ¢ — delaunlasnimwnanaina’
Lomligor Project .
| « — deifusauTassniswananed
. Map of land deeds in
Lomligor Project owned by |. tauaiiau
LLG
«Map of land parcels
surrounding Lomligor
Project
* Scanned copies of land
title deeds
Power Purchase Agreement No. | dayqyrfanrelvlvth want VSPP-PEA-006/2557 azure afiain vaa4 Tue! Buauwadl Anita rh nnatutnd
VSPP-PEA-006/2557 between | Sigunuu 2557)
SGC Wind Energy Company
Limited and PEA (23 June
2014)
Announcement of consideration | uSananrsfiartaandourtuatuGadutanrelWih (SCOD) flan &aom.ole/nédelo
of changed scheduled
commercial operation date
(SCOD)
06 | Licenses and Permits
Building construction permits
issued by the Energy
Regulatory Commission +e, ~ Pra a
© Wwayyroriadinsarans siaulasorars vdzanauerArs LAT NNW, (8.0)-o-cala/inébo
«No. Kor Kor Por (Or. 1)-1- at 4
077/2560 for wind turbine © uayyrnnadinsarars doulasarars veezanawerArs LAIN NNW. (9.0)-0-calc/in&bo
generation (Ban Peng),
issued on 12 December
2017
«No. Kor Kor Por (Or. 1)-1-
078/2560 for office
building, warehouse (Tha
Praya), issued on 12
December 2017
Approval letters from the
relevant Sub-district . .
Administrative Organization © lanarmauitasranr ne yaniedutia nriaaautayadwinlasmsananal 7 uA addcoa/éa
«No. Nor Sor 76803/596 ainihinmsasdimaimedauduarngyy
from Tambon Tha Praya od oe Be a a ord
© lansrmautasmaanuayAnsiuie asaaautayad wiLianmsaNane’ 7 UA a> @oc/mé
aanihinmsasdimaimedauduatinatie
wwwerm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 18 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT
(ESCA)

CORRECTIVE ACTION PLAN

Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

Documents (En)

Document (Th)

« — No. Nor Sor 86103/351
from Tambon Pak
Phanang

Board of Investment (BOI)
Promotion Certificate

dnsdadtu arenssunradadtunrsaeyu aa 59-1518-1-00-1-0

Controlled Energy Generation
Permit (Form Por Kor 2) issued
by Energy Regulatory
Commission

‘WwayqnoiindandssuAquAN NNW (WA.ls) — odai/laeble

Electricity Generation License
issued by the Energy
Regulatory Commission, No.
Kor Kor Por 01-1(1)/62-842

wayqnolzenauiamsnaalyih ashi nnw oo-o(o)/via-cela

Permission letter from the
Provincial Electricity Authority
(PEA), No. Mor Thor
5304.12/12524, for power
connecting to the PEA system

‘waynes fn emoc.ob/ontine

Letter from PEA confirming
COD, including:

+ Announcement of
scheduled COD

« PEA reading of electricity
meter

© FuudsanlsrardaeGursenaufianisaalyth fi ann eeow/emalel

© es Tun uiimat set Wheud miudaaalidaugnain

07

Financial Accounting Legal

Financial Statements for 2014-
2018

08

Environmental and Social

Initial Environmental
Examination

MasunansAnennanienuasuadasias

LLG Environmental Monitoring
Report

MESTUMIIATIVIARNNINANLIARAL

Flood Study Report

MesunAnwniwanluiunlasniawiananas

LLG HR Policy

wwnw.erm.com

Version: 2.0 Project No.: 0519188

Client: Asian Development Bank (ADB) 13 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT CORRECTIVE ACTION PLAN
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

No. Documents (En) Document (Th)
Public Hearing Documents, Mavuatiuanysal nsiidouiwanlasd suas quaucelasnisuiananad
including:

« Public Hearing 1 on 28

November 2015
« Public Hearing 2 on 31
March 2018
09 | Others

Site pictures and photos -

Insurance Policy, including: -

« General Public Liability
Insurance No. 14013-111-
190000204

« Operation All Risks and
Business Interruption
Insurance No. 93-11-

62/000038
« Single Project Professional
Liability (SPP!)
MOU with NSTDA covering iufintiannasannide

research on the battery energy
storage system

Founrsi4quarvianwamsannans He uuuMAssawia luqiWaiuunderniiundsculiihnadaa lis
sevde avinoudaunermaniuarinaluladuisarda law queineluladlauruardaquisni Au 1

yaa Gust Sumafiutuuua doin udn inrsisia Fuel dia way vn auanaé sarin

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT CORRECTIVE ACTION PLAN
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

APPENDIX B PHOTO LOG

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020
REPORT ON ENVIRONMENTAL AND SOCIAL COMPLIANCE AUDIT CORRECTIVE ACTION PLAN
(ESCA)
Lomligor 10MW Wind Power Project in Nakhon Si Thammarat, Thailand

ot TP

Photo 1. View of wind turbine generators Photo 2. _ Warehouse
from neighboring school

Photo 3. _ Back view of the main control Photo 4. — Project Area borders community
building land with no physical demarcation

Ry

®

No entering
without permission

Photo 5. Wind turbines are fenced with Photo 6. Safety signs on the wind
locked entry turbines

www.erm.com Version: 2.0 Project No.: 0519188 Client: Asian Development Bank (ADB) 13 February 2020
ERM has over 160 offices across the following

countries and territories worldwide

Argentina
Australia
Belgium
Brazil
Canada
Chile
China
Colombia
France
Germany
Hong Kong
India
Indonesia
Ireland
Italy

Japan
Kazakhstan
Kenya
Malaysia
Mexico
Mozambique
Myanmar

The Netherlands
New Zealand
Norway
Panama
Peru

Poland
Portugal
Puerto Rico
Romania
Russia
Singapore
South Africa
South Korea
Spain
Sweden
Switzerland
Taiwan
Thailand
UAE

UK

US

Vietnam

The business of sustainability

ERM-Siam

179 Bangkok City Tower

24th Floor, South Sathorn Road
Thungmahamek, Sathorn
Bangkok 10120, Thailand

T: +66 2 679 5200
F: +66 2 679 5209

www.erm.com

